Citation Nr: 1733244	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-49 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes cavus, tylomas, and hammertoes of the 3rd, 4th, and 5th toes.

2.  Entitlement to an initial rating in excess of 20 percent for non-fused left ankle fracture.

3.  Entitlement to an initial rating in excess of 10 percent for chronic right ankle sprain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1990.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of July 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his November 2010 substantive appeal, VA Form 9, the Veteran requested a central office hearing before a member of the Board.  He was scheduled for a hearing in November 2015; however, the record reflects that he did not attend his scheduled hearing, nor did he ask for the hearing to be rescheduled.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2016).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal was remanded by the Board in January 2016 for additional development and is now ready for adjudication. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral foot disability has been characterized by definite tenderness under metatarsal heads, shortened plantar fascia, some limitation of dorsiflexion at the ankle, and very painful callosities.

2.  Throughout the appeal period, the Veteran's non-fused left ankle fracture has been characterized by limited motion of a marked nature.

3.  Throughout the appeal period, the Veteran's chronic right ankle sprain has been characterized by limited motion of a marked nature.

4.  The evidence does not indicate that the Veteran's service-connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for bilateral pes cavus, tylomas, and hammertoes of the 3rd, 4th, and 5th toes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a Diagnostic Code (DC) 5278 (2016).

2.  The criteria for an initial rating in excess of 20 percent for a non-fused left ankle fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a DC 5271 (2016).

3.  The criteria for an initial 20 percent rating, but no more, for chronic right ankle sprain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a DC 5271 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  The May 2008, July 2009, and May 2015 examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that this appeal was remanded in January 2016 in order to obtain relevant treatment and vocational rehabilitation records as well as provide VCAA notice for the issue of entitlement to a TDIU.  The additional records are now associated with the claims file and VA sent the Veteran information regarding applying for a TDIU in March 2016.  The Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board recognizes that the examiners did not always measure the range of motion of the Veteran's ankle is both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, this is of no prejudice to the Veteran, as the only way to warrant a rating in excess of the ankle ratings currently assigned is to demonstrate ankylosis.  As such, the factors addressed in Correia are no longer pertinent in addressing the merits of this claim.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Bilateral Foot Disability

The Veteran is currently assigned an initial 30 percent rating for his bilateral foot disability under 38 C.F.R. § 4.71a, DC 5278, which addresses acquired claw foot (pes cavus).  A 30 percent rating is assigned for bilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  A 50 percent rating is assigned for bilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  The criteria under Diagnostic Code 5278 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).  Based on the evidence of record, a rating in excess of 30 percent is not warranted for the Veteran's bilateral foot disability.  

During a July 2009 VA examination, the Veteran reported foot pain so severe that he was unable to stand barefoot.  Although he went to work, he would come home and sit with his feet up for the evening.  He provided a May 2007 medical report that noted severe metatarsalgia with severe degenerative arthritis changes.  The examiner noted that there was bilateral pain with palpation over plantar fascia as well as a positive dropped forefoot and hammertoes.  The examiner diagnosed the Veteran with bilateral pes cavus, bilateral tylomas, and bilateral hammertoes of the 3rd, 4th, and 5th toes.  Other than the presence of a dropped forefoot, the Veteran met none of the 50 percent rating criteria.  

During the Veteran May 2015 VA examination, he reported the inability to walk barefoot and trouble walking.  Despite the Veteran's painful bilateral foot disability, the Veteran does not qualify for a higher rating.  The Veteran had hammer toes on two of his toes on his right foot and three of his toes on his left foot.  The examiner noted that the Veteran exhibited all toes tending to dorsiflexion, marked tenderness under metatarsal heads, and shortened plantar fascia.  These effects are all represented in the 30 percent criteria.  

The Board acknowledges that the Veteran had very painful callosities, which is part of the 50 percent rating criteria.  However, he failed to exhibit other 50 percent rating criteria such as marked contraction of plantar fascia, all toes hammer toes, and marked varus deformity.  In fact, he exhibited only some limitation of dorsiflexion at ankle, which is part of the 10 percent rating criteria.  Although the rating criteria typically require that the Veteran meet all the listed criteria to obtain that rating, the Board still finds that a 30 percent rating, but no more, is warranted because of the well-documented impairment caused by the Veteran's severe foot pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In making its determination, the Board has considered whether other diagnostic codes are applicable that could provide a higher rating.  However, the only rating criteria related to a foot disability that could potentially provide a higher rating is the criteria for acquired flatfoot.  See 38 C.F.R. § 4.71a, DC 5276.  However, as there is no indication that the Veteran has acquired flatfoot, this diagnostic code is inapplicable.  


Bilateral Ankle Disabilities

The Veteran is currently assigned an initial 20 rating for his left ankle disability and an initial 10 percent rating for his right ankle disability under 38 C.F.R. § 4.71a, DC 5271, which addresses limited motion of the ankle.  Under DC 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle and a 20 percent rating is assigned for marked limitation of motion of the ankle.  Based on the evidence of record, the Board finds that a 20 percent rating is warranted for each ankle disability.

The Veteran describes many ankle sprains resulting in a turned ankle and resulting weakness.  He also occasionally has swelling and arthritis.  He reports that his right ankle gives away all the time and his left ankle is chronically stiff.  He describes severe flare-ups at the maximum pain level.  He takes pain medication and elevates in a recliner to help manage his ankle conditions.  

With regards to the Veteran's left ankle, the Board finds that the Veteran's range of motion can be characterized as "marked."  During a May 2008 VA examination, he exhibited dorsiflexion of 13 degrees and plantar flexion of 25 degrees.  During a July 2009 VA examination, he exhibited dorsiflexion of 5 degrees and plantar flexion of 30 degrees.  During a May 2015 VA examination, he exhibited dorsiflexion of 15 degrees and plantar flexion of 25 degrees.  By contrast, the normal ranges of motion in the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  When considering the limitation of motion along with the Veteran's reported symptoms of ankle sprains, weakness, and pain, the Board finds that the highest schedular rating remains the most appropriate rating.  Therefore, the Veteran's 20 percent rating for his left ankle remains unchanged.

With regards to the Veteran's right ankle, the Board also finds that the Veteran's range of motion can be fairly characterized as "marked."  During a May 2008 VA examination, he exhibited dorsiflexion of 20 degrees and plantar flexion of 40 degrees.  During a July 2009 VA examination, he exhibited dorsiflexion of 12 degrees and plantar flexion of 45 degrees.  During a May 2015 VA examination, he exhibited dorsiflexion of 15 degrees and plantar flexion of 20 degrees.  By contrast, the normal ranges of motion in the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  The severity of the Veteran's right ankle closely approximates the severity of the left ankle in terms of the limitation of range of motion as well as the described symptomology.  Therefore, for the same reasons justifying a 20 percent rating for the left ankle, the Board finds that a 20 percent rating is also warranted for the Veteran's right ankle throughout the appeal period.

In making its determination, the Board has considered whether other diagnostic codes are more appropriate.  In order to warrant a rating in excess of 20 percent, the evidence must show ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees.  See 38 C.F.R. § 4.71a, DC 5270 (2016).  Here, such evidence has not been shown.  None of the examiners have observed ankylosis of the ankles.  Indeed, while the Veteran has shown a limited range of motion, he clearly has motion in all directions and, as such, ankylosis is absent by definition.  Moreover, there has never been evidence of a deformity, nor has the Veteran asserted as such.  

When considering rating the Veteran's disability under this diagnostic code, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, as a rating in excess of 20 percent requires ankylosis rather than restricted range of motion, the Deluca criteria cannot be used to achieve the higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In considering the appropriate disability rating for the Veteran's feet and ankle disabilities, the Board has considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's foot and ankle disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which diabetes is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In its January 2016 Remand, the Board found that the evidence of record reasonably raised the issue of whether the Veteran is unemployable due to his service-connected disabilities.  At the time, the Board took jurisdiction of the issue and remanded it for further development.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

During the appeal period, the Veteran was service-connected for a bilateral foot disability (30 percent from May 12, 2008), left ankle disability (20 percent from January 14, 2008), and right ankle disability (20 percent from January 14, 2008).  As his combined schedular rating during the appeal period does not reach 70 percent, the requirements under 38 C.F.R. § 4.16(a) have not been met.  

Regardless of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disability.  However, TDIU is also not warranted on this basis.

Initially, the Board notes that in its January 2016 Remand, the Board instructed VA to provide the Veteran with the appropriate VCAA notice and conduct any necessary development for the issue of TDIU.  In March 2016, VA sent the Veteran a letter providing an application, VA Form 21-89, and requested additional occupational information.  The Veteran did not respond to VA's request.  The information requested in these forms is crucial for the Board to make an informed decision as to the Veteran's ability to obtain or maintain substantially gainful employment.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

At this time, the Board does not know whether the Veteran is currently unemployed, the dates of past unemployment, and how the Veteran believes that his service-connected disability inhibit his employability.  Nevertheless, the evidence does not indicate that the Veteran was unemployable during the appeal period.  

The Veteran's musculoskeletal disabilities may affect his ability to maintain employment.  However, the Veteran has not provided any lay or medical evidence detailing how his disabilities may impair his ability to work.  The scarcity of evidence to the contrary leads the Board to find that the impairment brought on by these disabilities is insufficient to deem him "unemployable" per VA regulations.  The record does not contain evidence documenting why he left his previous job or if he sought out other employment.  Even if a veteran experiences difficulty finding employment, the mere inability to secure employment and the state of being "unemployable" are separate and distinct from one another.

The Veteran has always been capable of sedentary work throughout the appeal period.  In fact, the Veteran successfully underwent vocational rehabilitation.  In December 2015, he graduated with an associate's degree in information systems technology.  His skills, among others, include network security, web design, and software design.  As the Veteran is equipped with the skills and knowledge to work in a sedentary environment, the Board finds that a TDIU is not appropriate at the present time.

In considering this appeal, consideration has been given to the Veteran's statements that his service-connected disabilities make it difficult for him to work.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

The Veteran's assertions of his inability to work during the appeal period, while competent, are nonetheless not credible.  He has presented no clear evidence detailing his work history.  Specifically, there is no lay or medical evidence directly demonstrating that these disabilities significant impact his work, especially to the point where he would be unable to work.  

Therefore, the Board finds that the weight of the competent evidence does not establish that the Veteran was unemployable due to his service connected disabilities.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for bilateral pes cavus, tylomas, and hammertoes of the 3rd, 4th, and 5th toes, is denied.

An initial rating in excess of 20 percent for non-fused left ankle fracture is denied.

An initial 20 percent rating for chronic right ankle sprain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


